DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “the user” in line 4 needs to be changed to “a user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 13 recites: “wherein the left load cell is included in a left foot platform of the exercise machine, and the right load cell is included in a right foot platform of the exercise machine”, and it is not clear whether each of the left load cell and the right load cells are part of the “one or more 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 13 recites: “wherein the left load cell is included in a left handle of the exercise machine, and the right load cell is included in a right handle of the exercise machine”, and it is not clear whether each of the left load cell and the right load cells are part of the “one or more load cells” recited in claim 1, to which claim 14 depends on, or not. Furthermore, each of these limitations “the left load cell” and “the right load cell” lacks antecedent basis. For the purposes of examination, it has been considered that the left and right load cells are part of the one or more load cells. Further clarification and appropriate corrections are respectfully requested. Applicant is suggested to use language similar to that of claim 6, to overcome this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 1 recites: A method for a processing device of a control system to improve compliance with an exercise plan for an exercise machine, the method comprising: receiving one or more load measurements from one or more load cells of the exercise machine; comparing the one or more load measurements to one or more target thresholds; determining whether the one or more load measurements exceed the one or more target thresholds; and responsive to determining that the one or more load measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete, wherein the exercise is included in the exercise plan. The limitation of receiving one or more load measurements from one or more load cells of the exercise machine, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “receiving” in the context of this claim encompasses a person/the user looking at measurements from a from one or more load cells (including measurements done previously). The limitation of comparing the one or more load measurements to one or more target thresholds, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “comparing” in the context of this claim encompasses a person/the user mentally comparing one or more values (comparing values in mind). The limitation of determining whether the one or more load measurements exceed the one or more target thresholds, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “determining” in the context of this claim encompasses a person/the user mentally determine/notice/figure out that one or more values exceeded/is higher than another value. One or more target thresholds can be values that has been considered/chosen as target thresholds in the mind. The limitation of responsive to determining that the one or more load measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete”, in the context of this claim encompasses a person/user manually presenting such indications to the user ((i.e. writing on a piece of paper). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The recitation of a processing device (in the preamble), one or more load cells and a user interface, as additional elements, are not positive recitations. Furthermore, they are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer component(s). Accordingly, 
	With respect to claim 2, each of the steps of determining whether the one or more load measurements are less than the one or more target thresholds, and responsive to determining that one or more load measurements are less than the one or more target thresholds, causing the user interface to present n indication to recommend an addition of one or more additional loads onto the one or more load cells to exceed the one or more target thresholds, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component. For example, “determining” in the context of this claim encompasses a person/the user mentally determine/notice/figure out that one or more values has not exceeded/is lower than another value (one or more target thresholds can be values that has been considered/chosen as target thresholds in the mind). Furthermore, “causing the user interface to present an indication to recommend an addition of one or more additional loads on the one or more load cells to exceed the one or more target thresholds”, in the context of this claim encompasses a person/user manually presenting such indications to the user ((i.e. writing/drawing on a piece of 
	With respect to claim 3, each of the steps of determining the at least one osteopathic therapeutic target threshold based on health information pertaining to a user using the exercise machine, and determining the at least one muscular strength target threshold based on at least one historical performance pertaining to the user previously using the exercise machine, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind. For example, “determining” these thresholds, in the context of this claim encompasses a person/the user mentally determine/figure out these thresholds/values for the user using previous knowledge of the health and performance of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim does not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, this claim is also directed to an abstract idea, and not patent eligible.
claim 4, each of the steps of comparing the one or more load measurements to one or more safety limits (which is determined based on health information of the user using the exercise device); determining whether the one or more load measurements exceed the one or more safety limits; and responsive to determining that the one or more load measurements exceed the one or more safety limits, providing an alert to indicate that the one or more safety limits are exceeded, wherein the alert comprises at least one of a visual indication on the user interface, an auditory indication via a speaker, or a haptic feedback, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind. For example, “comparing” and “determining”, in the context of this claim encompasses a person/the user mentally comparing one or more values (comparing values in mind), and mentally determine/notice/figure out that one or more values exceeded/is higher than another value. One or more safety limits can be values that a person/the user has considered/chosen as safety limits in the mind. Furthermore, “providing an alert to indicate that the one or more safety limits are exceeded” in the in the context of this claim encompasses a person/user manually providing such alert to the user ((i.e. writing on a piece of paper with different colors, verbally, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim does not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, this claim is also directed to an abstract idea, and not patent eligible.
claim 6, each of the steps of “receiving a left load measurement from a left load cell of the exercise machine” and “receiving a right load measurement from a right load cell of the exercise machine”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind. For example, “receiving” in the context of this claim encompasses a person/the user looking at measurements from a from left/right load cells (including measurements done previously). Please note that left/right load cells of the exercise machine (as additional elements) are not positively recited. Furthermore, they are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer component(s). Mere instructions to apply the exception using generic computer component(s) cannot provide an inventive concept. The claim is not patent eligible. 
	With respect to claims 7 and 8, the each of the steps of comparing the left/right load measurements to a left/right target thresholds/safety limits, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind. For example, “comparing” in the context of this claim encompasses a person/the user mentally comparing one or more values (comparing values in mind). If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
	With respect to claim 9, the step of “causing the user interface to present a visual representation of the left load measurement concurrently with another visual representation of the right load measurement”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “causing the user interface to present a visual representation of the left load measurement concurrently with another visual representation of the right load measurement”, in the context of this claim encompasses a person/user manually presenting such visual representations to the user ((i.e. writing/drawing on a piece of paper with different colors). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Please note that left/right load cells of the exercise machine (as additional elements) are not positively recited. Furthermore, they are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
	With respect to claims 10-11, each of the steps of “determining whether another exercise in the exercise plan is incomplete”, and in response thereto, “causing the user interface to present an indication to being the another exercise”, “causing the user interface to present an indication that all the exercises in the exercise plan are complete”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind/manually. For example, “determining” in the context of this claim encompasses a person/the user mentally determine/notice/figure out that an exercise plan is complete/incomplete, and “causing the user interface to present indication”, in the context of this claim encompasses a person/user manually presenting such indications to the user ((i.e. writing on a piece of paper).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim does not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, this claim is also directed to an abstract idea, and not patent eligible.
claims 13-15, the limitations recited in these claims, do not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception, since an exercise machine is not positively recited in claim 1, to which claims 13-15 depend on, and as such the recitation of left and right load cells in a left and right platform of the exercise machine and the type of the exercise machine, are not considered as being positively recited. Furthermore, they are recited at a high-level of generality. As such, they are also directed to an abstract idea, and not patent eligible.  

	Claim 16, recites: A method for presenting an indication to improve completion of an exercise plan for an exercise machine, the method comprising: receiving, from a processing device of a control system, on or more load measurements obtained from one or more load cells included in the exercise machine; presenting, in a user interface on a display screen, one or more visual representation for the one or more load measurements; receiving an indication that an exercise is complete in the exercise plan based on the one or more load measurements having exceeded one or more target thresholds; and presenting, in the user interface with the one or more visual representation, the indication that the exercise is complete”. The limitation of receiving one or more load measurements, obtained from one or more load cells included in the exercise machine, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component. For example, but for the “from a processing device” language, “receiving” in the context of this claim encompasses a 
claims 17-19, similar to claim 16, each of the steps of “receiving” and “presenting”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind. ). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The limitations of these claims do not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, they are also directed to an abstract idea, and not patent eligible. 
	
	Claim 20 recites: A control system of an exercise machine, the control system comprising: a memory device storing instructions; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute the instructions to: receive one or more load measurements from one or more load cells of the exercise machine; compare the one or more load measurements to one or more target thresholds; determine whether the one or more load measurements exceed the one or more target thresholds; and responsive to determining that the one or more load measurements exceed the one or more target thresholds, cause a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete, wherein the exercise is included in the exercise plan”. The limitation of receive one or more load measurements, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component. For example, “receive” compare the one or more load measurements to one or more target thresholds, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component. For example, “comparing” in the context of this claim encompasses a person/the user mentally comparing one or more values (comparing values in mind). The limitation of determine whether the one or more load measurements exceed the one or more target thresholds, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component. For example, “determining” in the context of this claim encompasses a person/the user mentally determine/notice/figure out that one or more values exceeded/is higher than another value. One or more target thresholds can be values that has been considered/chosen as target thresholds in the mind. The limitation of responsive to determining that the one or more load measurements exceed the one or more target thresholds, cause a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in/by the mind, but for the recitation of generic computer component (in the preamble). For example, “causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete”, in the context of this claim encompasses a person/user manually presenting such indications to the user 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Below is a rejection of claims 1-5, 10-12 and 15-20
Claims 1-2, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2017/0216670A1) and Shin (US 2013/0282157 A1).
Regarding claim 1, Kuroda teaches a method for a processing device of a control system (Figs. 3-4) to improve compliance with an exercise plan for an exercise machine, the method comprising: receiving one or more load measurements from one or more load cells (16) of the exercise machine (10, ¶ [0106], ¶ [0123]); comparing the one or more load measurements to one or more target thresholds/instructed/target load value/percentage of a maximum (¶ [0018], ¶ [0160]-[0161], ¶ [0164], ¶ [0173]-[0174], ¶ [0183]); determining whether the one or more load measurements exceed the one or more target thresholds (¶ [0183]); and responsive to determining that the one or more load measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded (¶ [0183], ¶ [0235]-[0236], ¶ [0245]) for an exercise, wherein the exercise is included in the exercise plan (Figs. 5A-8, ¶ [0205]-[0206]).
Kuroda is silent about causing the user interface to present an indication that an exercise is complete. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention such that responsive to determining that the one or more (load) measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete as taught by Shin in order to assist the user reach his/her exercise goal and notify the user of such achievement and keep the user motivated to exercise more.

Regarding claim 2, Kuroda as modified by Shin teaches the method further comprising: determining whether the one or more load measurements are less than the one or more target thresholds (Kuroda: ¶ [0183]); and responsive to determining that the one or more load measurements are less than the one or more target thresholds, causing the user interface to present an indication to recommend an addition of one or more additional loads onto the one or more load cells to exceed the one or more target thresholds (Kuroda: ¶ [0183], ¶ [0235]-[0236], ¶ [0245]).  
Regarding claim 15, Kuroda as modified by Shin teaches wherein the exercise machine is a machine enabling osteogenesis, a machine enabling muscular 

Regarding claim 16, Kuroda teaches a method for presenting an indication to improve completion of an exercise plan for an exercise machine, the method comprising: receiving, from a processing device of a control system (Figs. 3-4), one or more load measurements obtained from one or more load cells (16) included in the exercise machine (10, ¶ [0106], ¶ [0123]); presenting, in a user interface on a display screen, one or more visual representations for the one or more load measurements (352 in Fig. 6B, 402 in Fig. 7A, 502 in Fig. 8, ¶ [0235]); receiving and presenting an indication that the one or more load measurements having exceeded one or more target thresholds/instructed/target load value of an exercise in the exercise plan (¶ [0183], ¶ [0235]-[0236], ¶ [0245]).
Kuroda is silent about receiving an indication than the exercise is complete, and presenting, in the user interface with the one or more visual representations, the indication that the exercise is complete.  
Regarding claim 16, Shin teaches a method for presenting an indication to improve completion of an exercise plan, the method comprising: receiving, from a processing device of a control system (Figs. 1-3), one or more measurements (i.e. Kcal in 410, Figs. 4-7); presenting in a user interface on a display screen, one or more visual representation of the one or more measurements (410, Figs. 4-7); receiving an indication that an exercise is complete in the exercise plan based on the one or more measurements (i.e. Kcal) having exceeded one or more target thresholds/third threshold 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention with receiving an indication that an exercise is complete in the exercise plan based on the one or more (load) measurements having exceeded one or more target thresholds and presenting, in the user interface with the one or more visual representations, the indication that the exercise is complete as taught by Shin in order to assist the user reach his/her exercise goal and notify the user of such achievement and keep the user motivated to exercise more.

Regarding claim 17, Kuroda as modified by Shin teaches the method further comprising: receiving a second indication that the exercise is almost complete based on the one or more load measurements being less than the one or more target thresholds (Kuroda: ¶ [0183] a second indication regarding the one or more load measurements being less than the one or more target thresholds/instructed/target load value is received; Shin: Fig. 6, a second indication that the exercise is almost complete based on one or more measurements (i.e. Kcal) being less than the one or more target thresholds/third threshold); and presenting, in the user interface on the display screen with the one or more visual representations, the second indication that the exercise is almost complete and to continue adding one or more loads onto the one or more load cells of the exercise machine (Kuroda: ¶ [0183], ¶ [0235]-[0236], ¶ [0245], the second 

Regarding claim 20, Kuroda teaches a control system of an exercise machine (Figs. 3-4), the control system comprising: a memory device storing instructions (Figs. 3-4, ¶ [0115], ¶ [0128]); and a processing device operatively coupled to the memory device (i.e. 30 and/or 120, Figs. 3-4), wherein the processing device is configured to execute the instructions to: receive one or more load measurements from one or more load cells (16) of the exercise machine (10, ¶ [0106], ¶ [0123]); compare the one or more load measurements to one or more target thresholds/instructed/target load value/percentage of a maximum (¶ [0018], ¶ [0160]-[0161], ¶ [0164], ¶ [0173]-[0174], ¶ [0183]); determine whether the one or more load measurements exceed the one or more target thresholds (¶ [0183]); and responsive to determining that the one or more load measurements exceed the one or more target thresholds, cause a user interface to present an indication that the one or more target thresholds have been exceeded (¶ [0183], ¶ [0235]-[0236], ¶ [0245]) for an exercise, wherein the exercise is included in the exercise plan (Figs. 5A-8, ¶ [0205]-[0206]).
Kuroda is silent about causing the user interface to present an indication that an exercise is complete.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention with responsive to determining that the one or more (load) measurements exceed the one or more target thresholds, cause a user interface to present an indication that the one or more target threshold have been exceeded and an exercise is complete as taught by Shin in order to assist the user reach his/her exercise goal and notify the user of such achievement and keep the user motivated to exercise more.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Shin as applied to claim 1 above, and further in view of Hutchins et al. (US 2013/0102440 A1).
Regarding claim 3, Kuroda as modified by Shin teaches wherein the one or more target thresholds comprise at least one muscular strength target 
Kuroda as modified by Shin is silent about wherein the one or more target thresholds comprise an at least one osteopathic therapeutic target threshold, the method further comprises: determining the at least one osteopathic therapeutic target threshold based on health information pertaining to a user using the exercise machine.
Regarding claim 3, Hutchins teaches a method wherein one or more target threshold comprise an at least one osteopathic therapeutic target threshold/pain threshold/secondary threshold, the method further comprises: determining the at least one osteopathic therapeutic target threshold based on health information pertaining to a user using the exercise machine (¶ [0050], the secondary threshold is based on health information (i.e. pain) pertaining to the user. please note that users of different health conditions can have different pain/secondary thresholds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention in view of Shin wherein the one or more target thresholds comprise an at least one osteopathic therapeutic target threshold, the method further comprises: determining the at least one osteopathic therapeutic target threshold based on health information pertaining to a user using the exercise machine as taught by Hutchins in order to maintain safety of the user during therapy, especially when the device is used for rehabilitation purposes and also to track recovery/improvement information of the user (see ¶ [0050] of Hutchins).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Shin as applied to claim 1 above, and further in view of Smyser et al. (US 2003/0093012).
Regarding claim 4, Kuroda as modified by Shin teaches the method further comprising: comparing the one or more load measurements to one or more safety limits/overload (Kuroda: ¶ [0189]); determining whether the one or more load measurements exceed the one or more safety limits (Kuroda: ¶ [0189], ¶ [0213]-[0214]); and responsive to determining that the one or more load measurements exceed the one or more safety limits, providing an alert to indicate that the one or more safety limits are exceeded, wherein the alert comprises at least one of a visual indication on the user interface, an auditory indication via a speaker, or a haptic feedback (Kuroda: ¶ [0214).  
Kuroda as modified by Shin is silent about wherein the one or more safety limits are determined based on health information pertaining to the user using the exercise machine.
Regarding claim 4, Smyser teaches a method comprising: comparing one or more load measurements to one or more safety limits (i.e. 125% of the target force), wherein the one or more safety limits are determined based on health information pertaining to the user using exercise machine (a target force is determined based on a user’s maximum force/load applied (¶ [0091]). The maximum force applied is considered a health information pertaining to the user using the exercise machine. As such, the safety limit/upper force limit (i.e. 125% of the target force) is determined based on health information/maximum user applied force/load (¶ [0091]-[0092])); determining whether the one or more load measurements exceed the one or more safety limits and the program also compares the applied grip force with a force upper limit which is computed as 125% of the target force. In the event that the applied grip force is above that upper limit, then as represented at line 624 and block 626 an audible cue is sounded to warn the user that excessive force is being applied which is outside the proper protocol for the therapy”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention in view of Shin wherein the one or more safety limits are determined based on health information pertaining to the user using the exercise machine as taught by Smyser in order to inform the user when excessive force that is outside the proper protocol for the therapy/exercise is being applied by the user and therefore prevent the user from potential harm/injuries (see ¶ [0092] of Smyser). 

Regarding claim 5, Kuroda as modified by Shin and Smyser teaches wherein the alert is provided via at least one of a handle, a foot platform, or a seat of the exercise machine (Kuroda: Fig. 3, ¶ [0214], the alert is provided via handle; Smyser: Figs. 16D-16E, ¶ [0092], ¶ [0095], alert is provided via handle).  

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Shin as applied to claims 1 and 16 above, and further in view of Morris et al. (US 2014/0257535 A1).
Kuroda in view of Shin teaches presenting indication regarding completion of an exercise on the user interface (Shin: Fig. 7). However, Kuroda in view of Shin is silent about responsive to determining that the exercise in the exercise plan is complete, determining whether another exercise in the exercise plan is incomplete, responsive to determining that the another exercise in the exercise plan is incomplete, causing the user interface to present an indication to begin the another exercise; responsive to determining that all exercises in the exercise plan are complete, causing the user interface to present an indication that all exercises in the exercise plan are complete; receiving a second indication to complete another exercise in the exercise plan based on the processing device of the control system determining that the another exercise is incomplete; and 5192538-110presenting, in the user interface, the second indication to complete the another exercise in the exercise plan.
Regarding claim 10, Morris teaches a method comprising: responsive to determining that the exercise in the exercise plan/regimen is complete, determining whether another exercise in the exercise plan/regimen is incomplete (¶ [0085]-[0086]); responsive to determining that the another exercise in the exercise plan/regimen is incomplete, causing the user interface to present an indication to begin the another exercise (¶ [0086]).  
Regarding claim 11, Morris teaches the method further comprising: responsive to determining that all exercises in the exercise plan/regimen are complete, causing the 
Regarding claim 18, Morris teaches a method comprising: receiving a (second) indication to complete another exercise in the exercise plan based on the processing device of the control system determining that the another exercise is incomplete and 5192538-110presenting, in the user interface, the second indication to complete the another exercise in the exercise plan (¶ [0086], claims 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention in view of Shin responsive to determining that the exercise in the exercise plan is complete, determining whether another exercise in the exercise plan is incomplete, responsive to determining that the another exercise in the exercise plan is incomplete, causing the user interface to present an indication to begin the another exercise; responsive to determining that all exercises in the exercise plan are complete, causing the user interface to present an indication that all exercises in the exercise plan are complete; receiving a second indication to complete another exercise in the exercise plan based on the processing device of the control system determining that the another exercise is incomplete; and 5192538-110presenting, in the user interface, the second indication to complete the another exercise in the exercise plan as taught by Morris in order to enable the user keep track of his/her progress in the exercise regimen/plan and keep the user motivated to exercise and complete the exercise regimen for optimal health/fitness benefit.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Shin as applied to claim 1 above, and further in view of Daly et al. (US 2009/0023556 A1).
Kuroda as modified by Shin teaches receiving the one or more load measurements from the one or more load cells (Kuroda: 16, ¶ [0123], also see above for further details). Kuroda as modified by Shin is silent about responsive to receiving the one or more load measurements from the one or more load cells of the exercise machine, switching from an idle mode to an exercise mode particular to the exercise, wherein the exercise mode comprises receiving subsequent one or more load measurements exclusively from a data channel associated with the one or more load cells.
Regarding claim 12, Daly teaches a method comprising: responsive to receiving the one or more load measurements from the one or more load sensors (i.e. 224) of an exercise machine, switching from an idle/standby mode to an exercise/active mode particular to the exercise (¶ [0064], ¶ [0110]), wherein the exercise mode comprises receiving subsequent one or more load measurements exclusively from a data channel associated with the one or more load sensors (¶ [0050], ¶ [0058], ¶ [0064], ¶ [0073], ¶ [0110]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention in view of Shin responsive to receiving the one or more load measurements from the one or more load cells of the exercise machine, switching from an idle mode to an exercise mode particular to the exercise, wherein the exercise mode comprises receiving subsequent . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Shin as applied to claim 16 above, and further in view of Feichtinger et al. (US 2016/0220866 A1).
Regarding claim 19, Kuroda as modified by Shin teaches the method further comprising: receiving an alert that the one or more load measurements have exceeded one or more safety limits/overload (¶ [0189], ¶ [0213]-[0214]); and presenting, in the user interface, the alert that the one or more load measurements have exceeded the one or more safety limits (¶ [0189], ¶ [0213]-[0214]).  
Kuroda as modified by Shin is silent about the alert being presented on the display screen. 
Regarding claim 19, Feichtinger teaches a method in which an overload alert is displayed on a display screen (¶ [0092]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda’s invention in view of Shin wherein the alert being presented on the display screen as taught by Feichtinger in order to attract the attention of the user and/or trainer/therapist more and faster when overload occurs. 
Below is a rejection of claims 1, 6-9 and 14
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,230,672) and Shin (US 2013/0282157 A1).
Regarding claim 1, Brown teaches a method for a processing device of a control system (Fig. 1) to improve compliance with an exercise plan for an exercise machine, the method comprising: receiving one or more load measurements from one or more load cells (46) of the exercise machine (Fig. 1, col. 4 lines 41-44); comparing the one or more load measurements to one or more target thresholds/force in a previous session (col. 9 line 42-47); determining whether the one or more load measurements exceed the one or more target thresholds (col. 10 line 59 -  col. 11 line 3); and responsive to determining that the one or more load measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded (col. 10 line 59 -  col. 11 line 3) in an exercise, wherein the exercise is included in the exercise plan (col. 10 lines 14-27).
Brown is silent about causing the user interface to present an indication that an exercise is complete. 
Regarding claim 1, Shin teaches a method for a processing device of a control system to improve compliance with an exercise plan, the method comprising: responsive to determining that the one or more measurements (i.e. Kcal) exceed the one or more target thresholds (i.e. third threshold), causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete (710 in Fig. 7, ¶ [0019], claim 9).
.

Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shin as applied to claim 1 above, and further in view of Schmidt (US 2017/0304680 A1).
Brown teaches an exercise machine in which exercises are performed (by both hands) using the pair of handles (502) attached to the parallel bars (16) (Figs. 9-10). Brown as modified by Shin is silent about wherein receiving the one or more load measurements from the one or more load cells of the exercise machine further comprises: receiving a left load measurement from a left load cell of the exercise machine; and receiving a right load measurement from a right load cell of the exercise machine; wherein comparing the one or more load measurements to the one or more target thresholds further comprises: comparing the left load measurement to a left target threshold; and comparing the right load measurement to a right target threshold; comparing the left load measurement to a left safety limit; and comparing the right load measurement to a right safety limit, wherein the one or more load measurements comprise a left load measurement from a left load cell of the exercise machine and a 
Regarding claim 6, Schmidt teaches a method for a processing device of a control system to improve compliance with an exercise plan for an exercise machine (Figs. 7 and 10), the method comprising: receiving one or more load measurements from one or more load cells (34, 36. 84) of an exercise machine (Figs. 1, 7 and 10, ¶ [0023]), wherein receiving the one or more load measurements from the one or more load cells of the exercise machine further comprises: receiving a left load measurement from a left load cell of the exercise machine (¶ [0027], ¶ [0036]); and receiving a right load measurement from a right load cell of the exercise machine (¶ [0027], ¶ [0036]).  
Regarding claim 7, Schmidt teaches wherein comparing the one or more load measurements to the one or more target thresholds further comprises: comparing the left load measurement to a left target threshold and comparing the right load measurement to a right target threshold (Fig. 8, ¶ [0036], the machine can be used to determine muscle balance. As shown in Fig. 8, the load applied to the left and right load cells are measured to determine if the user is providing the same amount of force by both hands. As such, the load applied to by the left hand of the user is being compared to the load that is applied by the right hand of the user. As a result, under broadest reasonable interpretation, the left load measurement/load applied by the left hand is being compared to the load applied by right hand which is considered as the left target 
Regarding claim 8, Schmidt teaches the method further comprising: comparing the left load measurement to a left safety limit; and comparing the right load measurement to a right safety limit (¶ [0053], visual and audio alarms are included to alert the therapist or patient that a maximum force/overload is applied. As such, the left load measurement and the right load measurement are being compared to the maximum for/overload. In this case, under broadest reasonable interpretation, the left safety limit and the right safety limit are the same (maximum force/overload). As a result, if the user applied force on the left load measurement is higher than the maximum force/overload, then an alarm is provided and if the user applied force on the right load measurement is higher than the maximum force/overload, then an alarm is provided).   
Regarding claim 9, Schmidt teaches wherein the one or more load measurements comprise a left load measurement from a left load cell of the exercise machine and a right load 4992538-110measurement from a right load cell of the exercise machine (¶ [0027], ¶ [0036]), and the method further comprises: causing the user interface to 
Regarding claim 14, Schmidt teaches wherein the left load cell is included in a left handle of the exercise machine, and the right load cell is included in a right handle of the exercise machine (¶ [0027], ¶ [0036], ¶ [0039], each set of ropes is connected to a handle (24). The system can include two sets of ropes, hence two handles, to determine the strength of the user’s left and right side). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s invention in view of Shin wherein receiving the one or more load measurements from the one or more load cells of the exercise machine further comprises: receiving a left load measurement from a left load cell of the exercise machine; and receiving a right load measurement from a right load cell of the exercise machine; wherein comparing the one or more load measurements to the one or more target thresholds further comprises: comparing the left load measurement to a left target threshold; and comparing the right load measurement to a right target threshold; comparing the left load measurement to a left safety limit; and comparing the right load measurement to a right safety limit, wherein the one or more load measurements comprise a left load measurement from a left load cell of the exercise machine and a right load 4992538-110 measurement from a right load cell of the exercise machine, and the method further comprises: causing the user interface to present a visual representation of the left load measurement concurrently with another visual representation of the right load measurement, wherein the left load cell is included in a left handle of the exercise machine, and the right load cell is included in a 

Below is a rejection of claims 1 and 13
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jaquish et al. (US 2012/0040799 a1) and Shin (US 2013/0282157 A1).
Regarding Claim 1, Jaquish teaches a method for a processing device of a control system (¶ [0112]) to improve compliance with an exercise plan for an exercise machine, the method comprising: receiving one or more load measurements from one or more load cells of the exercise machine (¶ [0119], ¶ [0179]); comparing the one or more load measurements to one or more target thresholds (¶ [0179]); determining whether the one or more load measurements exceed the one or more target thresholds (¶ [0179]); and responsive to determining that the one or more load measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded (Fig. 10, ¶ [0180]) in an exercise wherein the exercise is included in the exercise plan (Fig. 10).
Jaquish is silent about causing the user interface to present an indication that an exercise is complete. 
Regarding claim 1, Shin teaches a method for a processing device of a control system to improve compliance with an exercise plan for an exercise machine, the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaquish’s invention such that responsive to determining that the one or more (load) measurements exceed the one or more target thresholds, causing a user interface to present an indication that the one or more target thresholds have been exceeded and an exercise is complete as taught by Shin in order to assist the user reach his/her exercise goal and notify the user of such achievement and keep the user motivated to exercise more.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaquish in view of Shin as applied to claim 1 above, and further in view of Trees (US 2011/0143898 A1).
Regarding claim 13, Jaquish as modified by Shin teaches load cells as sensors (¶ [0119]). 
Jaquish as modified by Shin is silent wherein the left load cell is included in a left foot platform of the exercise machine, and the right load cell is included in a right foot platform of the exercise machine.  
Regarding claim 13, Trees teaches a method wherein a left load cell/load sensor (162) is included in a left foot platform/plate (47) of the exercise machine, and the right 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaquish’s invention wherein the left load cell is included in a left foot platform of the exercise machine, and the right load cell is included in a right foot platform of the exercise machine in order to track the load applied by each foot and determine potential imbalances and make necessary adjustments to improve upon such imbalances.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784